                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO
                         LEWIS T. BABCOCK, JUDGE

Civil Action No. 17-cv-02011-LTB

KATHY M. CAYNOR,

             Plaintiff,
v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

             Defendant.

_____________________________________________________________________________

                                   ORDER
_____________________________________________________________________________


      Plaintiff Kathy M. Caynor appeals from the Social Security Administration

(“SSA”) Commissioner’s final decision denying her application for disability

insurance benefits, filed pursuant to Title II of the Social Security Act, 42 U.S.C. §§

401 et seq., and her application for supplemental security income, filed pursuant to

Title XVI of the Social Security Act, 42 U.S.C. §§ 1381–1383c. Jurisdiction is proper

under 42 U.S.C. § 405(g). Oral argument would not materially assist me in the

determination of this appeal.

      After consideration of the parties’ briefs, as well as the administrative record,

I REVERSE and REMAND the Commissioner’s final order for further proceedings.

                           I.     STATEMENT OF THE CASE

      Plaintiff is a 66 year-old woman who has performed work as an

administrative and personal assistant. [Administrative Record (“AR”) 166, 171, 204]

                                              1
She seeks judicial review of SSA’s decision denying her application for disability

insurance benefits and supplemental security income. Pl.’s Br., ECF No. 17 at 2.

Plaintiff filed her applications in June 2014 alleging that her disability began in

January 2014. [AR 140, 147]

      The applications were initially denied in September 2014. [AR 55–65, 83–85]

The Administrative Law Judge (“ALJ”) conducted an evidentiary hearing and

issued a written ruling on June 29, 2016. [AR 17–42, 66–81] In that ruling, the ALJ

denied Plaintiff’s applications on the basis that she was not disabled because she

had the ability to perform her past relevant work. [AR 76–77] The SSA Appeals

Council subsequently denied Plaintiff’s administrative request for review of the

ALJ’s determination, making SSA’s denial final for the purpose of judicial review.

[AR 1–5]; see 20 C.F.R. §§ 404.981, 416.1481. Plaintiff timely filed her Complaint

with this court seeking review of SSA’s final decision. ECF No. 1.

                                   II.    BACKGROUND

          A. Relevant Medical History

       The relevant medical history relates to Plaintiff’s mental ailments. In

February 2014, Plaintiff saw Randal Villalovas, M.D. at Heart of the Rockies

Regional Medical Center. [AR 285] Dr. Villalovas explained that Plaintiff’s chief

complaint and history of present illness related to a “significant history of bipolar

disorder, treated with lithium for the past 20 to 30 years.” [Id.] She complained of

increasing symptoms of “weakness, difficulty walking, and general body pain” and

described shakiness and unsteadiness of gait. [Id.] Dr. Villanovas noted that

Plaintiff reported that “she has not had her lithium level checked in the past, and
                                              2
their current symptoms are consistent with lithium toxicity.” [AR 286] He referred

her to a psychiatrist. [Id.]

       Shortly thereafter, Plaintiff saw Amy Ellis, M.D. for an initial psychiatric

evaluation. [AR 357] Dr. Ellis noted that Plaintiff said her functioning was

increasingly poor over the prior few months. [Id.] Plaintiff arrived in a wheelchair

and said she could not sleep, had nearly all-day episodes of nausea and vomiting,

severe tremors, low energy, poor concentration, and no appetite. [Id.] Plaintiff

denied suicidal ideation or psychotic symptoms of hallucinations or paranoia. [Id.]

Dr. Ellis noted that Plaintiff showed symptoms of lithium toxicity and Plaintiff had

to leave the evaluation midway-through because of a hot flash consistent with a

panic attack. [AR 358] In part, Dr. Ellis diagnosed Plaintiff with “Bipolar I

Disorder; most recent episode depressed, severe without psychotic features; panic

disorder with agoraphobia”, lithium toxicity, and problems related to limited social

interaction. [AR 359] Dr. Ellis directed Plaintiff to wean off lithium and prescribed

Ativan to ameliorate panic attacks. [Id.]

       Dr. Ellis saw Plaintiff on a follow-up two weeks later. [AR 354] Plaintiff noted

issues with urination which interfered with her ability to sleep. [Id.] She stated that

her strength was returning, potentially because of her weaning off lithium. [Id.] Dr.

Ellis noted that Plaintiff’s anxiety and panic attacks were occurring less, but she

was experiencing visual hallucinations in the form of red and purple color ribbons.

[Id.] Dr. Ellis wrote that Plaintiff was calm initially, but became easily anxious and

began to experience a panic attack. [Id.] Dr. Ellis suggested discontinuing lithium



                                              3
completely and trying Seroquel in a low dose to help with sleep, psychotic

symptoms, and mood stabilization. [AR 355] These general sentiments were echoed

by Dr. Villanovas. [AR 284–89]

      At a follow up in April 2014, Dr. Ellis noted Plaintiff was improving and

responding to treatment regarding her bipolar disorder. [AR 352] Dr. Ellis found

Plaintiff to be anxious, but otherwise noted an unremarkable psychiatric exam. [AR

352–53] This included normal thought processes, normal thought content, fair

insight and judgment, normal concentration, normal memory, and normal higher

cognitive functioning. [Id.] Dr. Ellis noted similar findings in additional follow-up

appointments in May, June, July, August, and September. [AR 335–37, 340–50]

      In August 2014, Plaintiff had a consultative exam performed by Matthew

Simpson, M.D. [AR 300–06] Plaintiff stated to Dr. Simpson that since ceasing

lithium, her symptoms had been improving, though she did not feel completely back

to normal. [AR 300] Dr. Simpson wrote that Plaintiff’s switch to other medications

left her feeling in better control of her bipolar disorder. [Id.] Dr. Simpson noted that

Plaintiff “was pleasant, cooperative, and appeared in no acute distress,” and “did

not appear particularly anxious, agitated, or drowsy and responded appropriately

with adequate effort throughout.” [AR 302]

      In November and January of 2015, Dr. Ellis noted similar findings as in her

prior records, except that Plaintiff’s mood was anxious and depressed in relation to

her husband’s temperament. [AR 330, 334] In March 2015, Dr. Ellis again noted

Plaintiff’s mood as depressed and anxious because of her home environment and



                                               4
wrote that her status was worsening. [AR 321–22] The next appointment, Dr. Ellis

noted Plaintiff’s mood as euthymic and content, but that she was mildly anxious

due to her husband’s back pain. [AR 318] Similar findings followed in June, July,

and August. [AR 407–423] This irritation from her home life and her anxious

thoughts continued in October, although she noted her mood had “slightly improved

in regards to feeling irritable or depressed since initiation of Cymbalta” from her

last appointment. [AR 404–05]

      In December, after Plaintiff had a sleep study performed, she was diagnosed

with obstructive sleep apnea. [AR 397] Plaintiff’s spouse noted that she seemed

more emotional and forgetful and Plaintiff added that she was anxious about this

increase in forgetfulness. [AR 395–96] Later in December, Plaintiff relayed that she

felt similarly to when she was on lithium, although with fewer outbursts and it was

noted that “[i]n general things have improved.” [AR 389] Dr. Ellis noted that

Plaintiff’s forgetfulness could be related to an MRI which evidenced atrophy, but

testing did not indicate early signs of dementia. [AR 368, 391]

      In January 2016, Plaintiff had a generally positive psychiatric exam, but

noted she felt emotional. [AR 384–86] In March, Plaintiff’s final appointment with

Dr. Ellis in the record occurred. [AR 377] Plaintiff stated she was “feeling good

today,” but had been tearful and emotional of late. [Id.] She felt her mood was

“pretty stable.” [AR 379]

                                III.   LEGAL STANDARDS

          A. SSA’s Five-Step Process for Determining Disability

      A claimant is “disabled” under Title II of the Social Security Act if she is
                                              5
unable to “engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than 12 months.” 42 U.S.C. § 423(d)(1)(A); see Bowen v. Yuckert, 482 U.S. 137,

140 (1987). SSA has established a five-step sequential evaluation for determining

whether a claimant is disabled and thus entitled to benefits. 20 C.F.R. §§ 404.1520,

416.920.

      At step one, SSA asks whether the claimant is presently engaged in

“substantial gainful activity.” Id. If she is, benefits are denied and the inquiry stops.

20 C.F.R. §§ 404.1520(b), 416.920(b). At step two, SSA asks whether the claimant

has a “severe impairment”—that is, an impairment or combination of impairments

that “significantly limits [her] physical or mental ability to do basic work activities.”

20 C.F.R. §§ 404.1520(c), 416.920(c). If she does not, benefits are denied and the

inquiry stops. If she does, SSA moves on to step three, where it determines whether

the claimant’s impairments “meet or equal” one of the “listed impairments”—

impairments so severe that SSA has determined that a claimant who has them is

conclusively disabled without regard to the claimant’s age, education, or work

experience. 20 C.F.R. §§ 404.1520(d), 416.920(d). If not, SSA goes to step four.

      At step four, SSA determines the claimant’s residual functional capacity

(“RFC”)—that is, what she is still able to do despite her impairments—and asks

whether the claimant can do any of her “past relevant work” given that RFC.

20 C.F.R. §§ 404.1520(e), 416.920(e). If not, SSA goes to the fifth and final step,



                                               6
where it has the burden of showing that the claimant’s RFC allows her to do other

work in the national economy in view of her age, education, and work experience.

20 C.F.R. §§ 404.1520(g), 416.920(g).

      In contrast with step five, the claimant has “the burden of establishing a

prima facie case of disability at steps one through four.” Doyal v. Barnhart, 331

F.3d 758, 760 (10th Cir. 2003).

          B. Standard of Review

      My review concerns only whether SSA’s factual findings are supported by

substantial evidence and whether the correct legal standards were applied. Vigil v.

Colvin, 805 F.3d 1199, 1201 (10th Cir. 2015). With regard to the law, reversal may

be appropriate when SSA fails to apply proper legal standards. Hendron v. Colvin,

767 F.3d 951, 954 (10th Cir. 2014) (quoting Glass v. Shalala, 43 F.3d 1392, 1395

(10th Cir. 1994)). With regard to the evidence, I must “determine whether the

findings of fact . . . are based upon substantial evidence, and inferences reasonably

drawn therefrom. If they are so supported, they are conclusive upon the reviewing

court and may not be disturbed.” Trujillo v. Richardson, 429 F.2d 1149, 1150 (10th

Cir. 1970).

      “Substantial evidence is more than a mere scintilla and is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007). The record must

demonstrate that the ALJ considered all the evidence, but an ALJ is not required to

discuss every piece of evidence. Clifton v. Chater, 79 F.3d 1007, 1009–10 (10th Cir.

1996). I examine the record as a whole and may not reweigh the evidence or
                                              7
substitute my judgment for that of the ALJ. Flaherty v. Astrue, 515 F.3d at 1070.

                               IV.   THE ALJ’S RULING

      In his ruling, the ALJ concluded under the first step that Plaintiff had not

engaged in substantial gainful activity since her alleged onset date of January 8,

2014. [AR 71] Under step two, the ALJ determined that Plaintiff had the severe

impairment of degenerative disc disease. [Id.]

      The ALJ concluded under step three that the enumerated severe

impairments did not meet or medically equal an impairment in 20 C.F.R., Pt. 404,

Subpt. P, App. 1 (the “Listing”). [AR 73] The ALJ found that Plaintiff had the RFC

to perform light work except that she was limited in that she could “occasionally

bend, squat and kneel but never climb ladders, ropes or scaffolds [and] must avoid

hazardous work areas.” [Id.]

      Under step four, the ALJ found that Plaintiff was able to perform past

relevant work. [AR 76] The ALJ supported her decision based in part on the

testimony of the vocational expert and related hypotheticals. [AR 77] Thus, the ALJ

concluded that Plaintiff was not disabled. [Id.]

                               V.     ISSUE ON APPEAL

      In appealing the ALJ’s decision, Plaintiff argues that the ALJ erred by: (1)

deeming Plaintiff’s mental impairments as non-severe; (2) inadequately discussing

Plaintiff’s treatment from Dr. Ellis; and (3) improperly formulating Plaintiff’s RFC.

Plaintiff contends that if her RFC was properly considered, the facts warrant

reversal and an award of benefits. Due to my analysis on the first issue, I do not



                                              8
analyze closely the second or third issues.

           A. The ALJ’s finding of Plaintiff’s mental impairments as non-severe

        Plaintiff argues that substantial evidence did not support the ALJ’s decision

finding her affective disorder medically determinable, but not severe. ECF No. 17 at

5. Plaintiff points to inaccuracies in the ALJ’s reasoning which she argues evidences

the ALJ’s misunderstanding of Plaintiff’s medical record and her complaints. Id. at

5–11. Plaintiff claims that the ALJ based his opinions almost solely off the opinion

of the state agency psychiatric consultant. Id. at 8–11. In turn, Plaintiff contends

that the consultant’s opinion was both stale—it was performed 21 months prior to

the hearing—and evidenced a misunderstanding of the record. Id.

        SSA responds by positing that the ALJ need not base his RFC finding on a

specific medical opinion. Def.’s Resp., ECF No. 18 at 7. It states that the ALJ’s

opinion was consistent with the state agency psychiatric consultant and the ALJ

appropriately determined that the consultant’s opinion was reasonable and based

on sufficient evidence. Id. SSA contends that the consultant indeed did not consider

the most current records, but did consider enough to make the opinion valid at that

time. Id. at 8. It continues that the ALJ’s review of the subsequent records does not

show significant variation in the consultant’s opinion and the ALJ’s

characterization of Dr. Ellis as a primary care provider was immaterial. Id. Further,

it argues that the ALJ accurately assigned little weight to Dr. Ellis’ opinions. Id. at

8–10.

        In his opinion, the ALJ explained that Plaintiff’s

        [M]edically determinable mental impairment of affective disorder does
                                               9
      not cause more than minimal limitation in the claimant’s ability to
      perform basic mental work activities and is therefore non-severe. The
      claimant testified she was forgetful and she had poor concentration
      affecting her ability to keep her thoughts straight but mental status
      examinations showed her memory, attention and concentration were
      intact (Exhibits SF, 7F). Her primary care provider did prescribe
      medication for diminished moods but she was reportedly stable with
      medication and there was no evidence she was referred for more in-
      depth psychiatric treatment (Exhibits 3F/1, 7F/7). A State agency
      psychiatric consultant opined the claimant’s affective disorder was non-
      severe (Exhibit 2A).

[AR 72] The ALJ elaborated on his analysis of the state agency psychiatric

consultant’s opinion, explaining that the consultant

      [O]pined the claimant’s affective disorder is non-severe and she has no
      more than mild limitations (Exhibit 2A). The claimant testified she was
      forgetful and she had poor concentration affecting her ability to keep her
      thoughts straight but mental status examinations showed her memory,
      attention and concentration were intact (Exhibits SF, 7F). Her primary
      care provider did prescribe medication for diminished moods but [her]
      mood was reportedly stable with medication and there was no evidence
      she was referred for more in-depth psychiatric treatment (Exhibits 3F/l,
      7F/7).

[AR 76] The state agency psychiatric consultant wrote that Plaintiff had sought no

specific, related treatment other than medicine management from her primary care

provider. [AR 61 (“Clmt has sought no specific, related Tx other than med

management by PCP.”)]

      There indeed appears to be a discrepancy between the record and the ALJ’s

opinion. The ALJ referred to Dr. Ellis as Plaintiff’s “primary care provider” and

“treating provider.” [AR 72, 75] He mentions twice that Plaintiff was not referred

for more in-depth psychiatric treatment. [AR 72, 76] The ALJ never established

whether he was aware that Dr. Ellis was indeed a psychiatrist and that Plaintiff did

not seek more in-depth psychiatric treatment beyond her regular appointments

                                             10
with Dr. Ellis.

         It is possible that the ALJ was referencing Dr. Ellis’ repeated notes where

she strongly suggested Plaintiff see a therapist on a weekly basis. [See e.g., AR 334,

348, 391, 406] It is also possible that the ALJ thought Dr. Ellis was not a

psychiatrist, but was merely prescribing the medication for diminished moods.

Maybe the ALJ did not significantly consider whether Dr. Ellis was a psychiatrist

and merely repeated the state agency psychiatric consultant’s brief missive noted

supra.

         SSA writes that Plaintiff “quibbles with the ALJ’s characterization of Dr.

Ellis as a primary care physician[], but the ALJ acknowledged that Dr. Ellis was a

treating mental health provider, and Dr. Ellis’s treatment notes demonstrate that

she managed Plaintiff’s physical and mental care and was Plaintiff’s primary

physician at Heart of the Rockies Medical Center[].” ECF No. 18 at 8. However,

Defendant does not point to the ALJ’s decision where he explicitly recognized that

that Dr. Ellis was a treating mental health provider and glosses over the fact that

Plaintiff was referred to Dr. Ellis by Dr. Villanovas for a psychiatric evaluation. [AR

357]

         Either way, I may not make post hoc rationalizations of the ALJ’s conclusion.

Carpenter v. Astrue, 537 F.3d 1264, 1267 (10th Cir. 2008) (“Judicial review is

limited to the reasons stated in the ALJ’s decision . . . .); cf. Brownrigg v. Berryhill,

688 F. App’x 542, 549 (10th Cir. 2017) (the ALJ erred when did he not explicitly

justify the opinions he gave regarding the weight given to a doctor’s opinion and



                                               11
“filling in the blanks is not permitted”) (unpublished).

      While the ALJ provided a discussion supporting the weight he gave to Dr.

Ellis’ opinion, it is possible that an underpinning assumption upon which he based

that opinion was flawed. As such, I must remand this case for the ALJ to clarify

whether Dr. Ellis’ role as a psychiatrist to Plaintiff would change his assessment

that Plaintiff did not seek “more in-depth psychiatric treatment.” [AR 76] Attendant

to this, the ALJ must reweigh Dr. Ellis’ opinion and must reformulate Plaintiff’s

RFC after he recognizes Dr. Ellis’ role to Plaintiff.

      Contrary to Plaintiff’s assertion, this is not a case where reversal should

occur. Whether to remand or reverse is in my discretion and a factor considered is

whether “given the available evidence, remand for additional fact-finding would

serve any useful purpose [or] would merely delay the receipt of benefits.” Salazar v.

Barnhart, 468 F.3d 615, 626 (10th Cir. 2006) (quoting Harris v. Sec’y of Health &

Human Servs., 821 F.2d 541, 545 (10th Cir.1987) (alterations omitted). In her brief,

Plaintiff intonated that SSA should seek another, more current exam. ECF No. 17

at 11. I do not order as much, but the potential for additional fact-finding makes

this case more appropriate for remand.

                                  VI.    CONCLUSION

      For the above reasons, SSA’s decision is REVERSED, and this case is

REMANDED for proceedings consistent with this opinion. Upon recognition that

Dr. Ellis was Plaintiff’s psychiatrist, the ALJ must reconsider his decision,

especially his assessment that Plaintiff did not seek “more in-depth psychiatric



                                              12
treatment.” [AR 76] Attendant to this, the ALJ must reweigh Dr. Ellis’ opinion and

must reformulate Plaintiff’s RFC after he recognizes Dr. Ellis’ role to Plaintiff.



      Dated: December 4, 2018, in Denver, Colorado.



                                               BY THE COURT:

                                                s/Lewis T. Babcock
                                               LEWIS T. BABCOCK, JUDGE




                                              13
